 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
      SCOTT JOHNSON,                                 Case: 2:16-CV-00964-MCE-AC
11
                   Plaintiff,                        ORDER
12
         v.
13
      TAHOE BLUE PROPERTY, INC., a
14    California Corporation; EMERALD
      BUSINESS GROUP, INC., a
15    California Corporation; SEERAT,
      INC., a California Corporation; and
16    Does 1-10,
17                 Defendants.
18            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this action is hereby ordered
19   DISMISSED with prejudice. Each party shall bear their own attorneys’ fees and
20   costs, and the Clerk of the Court is directed to close the case.
21
              IT IS SO ORDERED.
22
     Dated: February 14, 2020
23
24
25
26
27
28



                                                 1

     Joint Stipulation for Dismissal                         Case: 2:16-CV-00964-MCE-AC
